On Rehearing.
Per Curiam.
— A petition for a rehearing has been filed in this case, in which it is claimed that the court disregarded the provisions of § 4 of art. 8, of the state constitution, in awarding its writ of mandate. The section cited reads as follows:
“No moneys shall ever be paid out of the treasury of this state, or any of its funds, or any of the funds under its management, except in pursuance of an appropriation by law; nor unless such payment be made within two years from the first day of May next after the passage of such appropriation act, and every such law making a new appropriation, or continuing or reviving an appropriation, shall distinctly specify the sum appropriated, and the object to which it is to be applied, and it shall not be sufficient for such law to refer to any other law to fix such sum.”
Inasmuch as the legislature of this state has made an appropriation in favor of the State College for the identical sum claimed, since the original opinion was filed (Laws 1909, p. 880, ch. 243), the constitutional provision relied upon is no longer involved, and further consideration of the question would be fruitless. The writ will therefore issue as prayed, leaving the question suggested by the petition for rehearing open for future consideration.